DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reforming gas" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalin (US 2002/0085963 A1) in view of WO 2015198186 A1 (hereinafter WO’186).
With respect to claim 1, Vidalin teaches a plant (Figure 7) that consumes a reformed gas/syngas (708) obtained by reforming a source gas/(natural gas (700)) and carbon dioxide (722), the plant comprising:
a reforming device (702) including a reforming catalyst (para. [0006]) for reforming the source gas (700), and
a reformed gas consuming apparatus (710) configured to consume the reformed gas (708), a heating medium/steam added to the reforming device (702), heat exchange between the source gas (700) and the heat medium (steam) is performed in the reforming gas/(inside the reforming device (702)), the heat medium (steam) including exhaust heat generated due to consumption of the reformed gas/syngas (Figure 4, 125) in the reformed gas consuming apparatus/(methanol converter) (164) – though Vidalin does not explicitly teach wherein the heat medium (steam) includes exhaust heat generated due to consumption of the reformed gas (708) in the reformed gas consuming apparatus/(methanol converter) (164), Vidalin teaches recycling heat to generate steam via heat recovery device (Figure 3, 116) (para. [0073]) and teaches providing a heat recovery and cooling unit (Figure 4, 168) downstream of the reformed gas consuming device/(methanol converter (164)) (as illustrated), therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to utilize the heat recovery & cooling unit (168) to provide additional steam to the reforming device and thereby recycle heat.

It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electric power supply member for supplying electric power to the reforming catalyst, the reforming device being configured to supply electric power to the reforming catalyst to reform the source gas in the reforming apparatus of Vidalin, as taught by WO’186, in order to rapidly provide adequate heat to the reforming catalyst for reforming the fuel gas during start-up.
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. wherein a reaction temperature of a reforming reaction of the source gas in the reforming device is adjustable by adjusting a supply amount of a heating medium to the reforming device when heat exchange between the source gas and the heat medium is performed in the reforming gas) nor material or article worked (i.e. methane, carbon dioxide) upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 
	With respect to claim 2, Vidalin teaches wherein the reformed gas consuming apparatus is a methanol synthesis apparatus/(methanol synthesis (710)) (Figure 7) in which the reformed gas/(syngas (708)) is consumed as a raw material of synthesis of methanol (as illustrated), and the reforming reaction (in (702)) of the source gas (700) includes both: steam (701) reforming in which methane/(natural gas) (700) and a steam (701) react with each other; and dry reforming in which methane/(natural gas) (700) and carbon dioxide (722) react with each other (as illustrated).
With respect to claim 3, Vidalin teaches wherein the heating medium/(steam) includes: a first steam generated by a reaction heat of the synthesis reaction of the methanol – as set forth above: though Vidalin does not teach a first steam generated by a reaction heat of the synthesis reaction of the methanol, Vidalin does teach recycling heat to generate steam via heat recovery device (Figure 3, 116) (para. [0073]) and teaches providing a heat recovery and cooling unit (Figure 4, 168) downstream of the reformed gas consuming device/(methanol converter (164)) (as illustrated), therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to utilize the heat recovery & cooling unit (168) to provide additional steam to the reforming device and thereby recycle heat - ; and 
an added steam (steam produced in heat recovery (116)) different from the first steam (para. [0073]).

With respect to claim 5, Vidalin teaches a vaporizer, wherein the added steam includes a third steam generated by the vaporizer – Vidalin teaches providing a vaporizer (60) for vaporizing methanol (para. [0050]), therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to utilize a vaporizer to generate added steam when needed.
With respect to claim 11, Vidalin teaches wherein a portion of the carbon dioxide is received from outside/(imported) the plant (para. [0083]).
Regarding limitations recited in claim 12 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. reaction temperature of the reforming reaction) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vidalin (US 2002/0085963 A1) in view of WO 2015198186 A1 (hereinafter WO’186), as applied to claim 1 above, and further in view of (WO 01/23302 A1) – hereinafter WO’302 – translation attached and relied upon below.

It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the reformed gas consuming apparatus comprise a device/(gas engine) configured to produce electric power by consuming a fuel in the apparatus of modified Vidalin, as taught by WO’302, in order to generate electricity and heat, and it would have been obvious to recycle exhaust generated by the gas engine to the reformer as a source of carbon dioxide which would function also as a heating medium as set forth above.

With respect to claim 10, WO’302 further teaches wherein the device is a solid oxide fuel cell (page 9, lines 18-23).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vidalin (US 2002/0085963 A1) in view of WO 2015198186 A1 (hereinafter WO’186), as applied to claim 1 above, and further in view of (WO 03006149 A1) – hereinafter WO’149.
With respect to claim 13, modified Vidalin discloses all claim limitations as set forth above but fails to teach wherein the reforming device includes at least three plates arranged in parallel, a source gas circulation chamber in which the source gas circulates and a heating medium circulation chamber in which the heating medium circulates are formed between adjacent plates so as to be arranged alternately in a direction in which the plates are arranged in parallel, the reforming catalyst is accommodated in the source gas circulation chamber, and the electric power supply member supplies electric power to the plates.  
WO’149 teaches a reforming device (40) comprising at least three plates/(plurality of sheets) (42) arranged in parallel/(since they define flow channels between them) (Abstract), a source gas circulation chamber/(flow channel) (44) in which the source gas/(steam and methane) circulates and a heating medium circulation 
 It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the reforming device include at least three plates arranged in parallel, a source gas circulation chamber in which the source gas circulates and a heating medium circulation chamber in which the heating medium circulates are formed between adjacent plates so as to be arranged alternately in a direction in which the plates are arranged in parallel, the reforming catalyst is accommodated in the source gas circulation chamber, and the electric power supply member supplies electric power to the plates in the apparatus of modified Vidalin, as taught by WO’149, in order to provide an endothermic reaction channel and an exothermic or heated channel so that heat is transferred through the sheets separating the adjacent channels, from the exothermic reaction/(or hot gases channel) to the .


11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vidalin (US 2002/0085963 A1) in view of WO 2015198186 A1 (hereinafter WO’186) in view of Stevens (US 2005/0229488 A1).
With respect to claim 14, Vidalin teaches a method for reforming a source gas (Figure 7, 700) including at least methane/(natural gas) and carbon dioxide (722), the method comprising: a reforming step (within reforming unit (702)) of reforming the source gas (700), a consuming step (within MeOH synthesis (710)) of consuming the reformed gas/(syngas (708)); and teaches wherein a heat exchange between the source gas (700) and the heat medium/(steam (701) is performed within the reforming unit (702); the heat medium (steam) including exhaust heat generated due to consumption of the reformed gas (708) – though Vidalin does not explicitly teach wherein the heat medium (steam) includes exhaust heat generated due to consumption of the reformed gas (708), Vidalin teaches recycling heat to generate steam via heat recovery device (Figure 3, 116) (para. [0073]) and teaches providing a heat recovery and cooling unit (Figure 4, 168) downstream of the reformed gas consuming device/(methanol converter (164)) (as illustrated), therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to utilize the heat recovery & cooling unit (168) to provide additional steam to the reforming device and thereby recycle heat.

It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an electric power supply member for supplying electric power to the reforming catalyst, the reforming device being configured to supply electric power to the reforming catalyst to reform the source gas in the reforming apparatus of Vidalin, as taught by WO’186, in order to rapidly provide adequate heat to the reforming catalyst for reforming the fuel gas during start-up.  
Vidalin fails to teach an adjusting step of adjusting a reaction temperature of a reforming reaction of the source gas in the reforming step by adjusting a supply amount of a heating medium (steam) when heat exchange between the source gas and the heat medium (steam) is performed.  Stevens teaches a method and an apparatus for providing a reformate stream wherein the temperature of the catalyst bed is raised to a reforming reaction temperature by adjusting the flow of hydrocarbon fuel and steam to the appropriate flow rates and ratios (para. [0086]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an adjusting step in the method of Vidalin of adjusting a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KAITY V CHANDLER/						3/12/2022Primary Examiner, Art Unit 1725